Citation Nr: 0839112	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-26 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active duty for training (ACDUTRA) for 24 
days - August 2 to 26, 1976.  The veteran did not serve in 
combat.  

The instant appeal arose from a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Indianapolis, Indiana, which denied the appellant's 
request to reopen his claim for service connection for PTSD.  
The appellant appealed to the Board of Veterans' Appeals 
(Board) for review.  The Board subsequently issued a decision 
in January 2008 that denied the veteran's request to reopen 
his claim.  The veteran was informed of that action and he 
appealed to the United States Court of Appeals for Veterans 
Claims, hereinafter the Court.  After reviewing the Board's 
Decision, the Court concluded that the Decision should be 
vacated and the claim should be returned to the Board for 
further action.  It subsequently issued an Order in June 2008 
that granted the vacation and remanded the claim to the 
Board.  

Because the Board is reopening the claim and finding that 
additional development occur with respect to the issue on 
appeal, said issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in the decision portion of this Decision/Remand.  

2.  Service connection for PTSD was denied by the agency of 
original jurisdiction in a March 2001 rating decision.  The 
basis for that decision was that there was no evidence to 
verify the veteran's claimed stressors.  He did not appeal 
that decision.  

3.  The evidence received subsequent to the March 2001 RO's 
decision includes the veteran's VA medical treatment records, 
statements by the appellant, "buddy" statements, and other 
medical records of the veteran.  This evidence, by itself or 
when considered with previous evidence of record, does 
possibly relate to an unestablished fact necessary to 
substantiate the claim, and there is a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2001 RO decision denying entitlement to service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for PTSD has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for PTSD, it is the Board's 
conclusion that the VCAA does not preclude the Board from 
adjudicating the appellant's claim.  This is so because the 
Board is taking action favorable to the appellant in 
reopening the veteran's service-connection claim for PTSD, 
and the decision at this point poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The veteran had limited active duty service in August 1976.  
As a member of the Army National Guard, the veteran was 
assigned active duty.  While performing said duty, the 
veteran has asserted that he was assaulted by a drill 
instructor.  He has further claimed that he witnessed another 
soldier being sexually assaulted by a drill instructor.  He 
has maintained that as a result of these "stressors", he 
developed PTSD.  

In the mid-1990s, the veteran had submitted a claim for VA 
benefits.  Although he had been diagnosed as suffering from 
PTSD, the RO, and subsequently the Board, had denied his 
claim.  The main reason for the denial had been that there 
was no evidence corroborating his assertions with respect to 
the purported assault stressors.  The veteran then sought to 
reopen his claim and in March 2001, the RO denied the 
veteran's request.  In denying the request, the RO noted that 
the record did not include credible supporting evidence 
verifying the occurrence of any of the veteran's claimed 
inservice stressors.  Evidence considered by the RO included 
statements by the veteran and duplicates of previously 
submitted service medical treatment records.

The veteran was notified of the RO's decision.  He did not 
initiate an appeal.  As such, that rating is final as to the 
evidence then of record and it is not subject to revision on 
the same factual basis.  

The veteran has now come to the VA (and the Board) requesting 
that his claim be reopened.  To support his claim, he has 
submitted documents showing treatment for PTSD.  Moreover, he 
has provided more detailed information with the stressors he 
experienced and statements from a service member who was 
possibly present when the stressful events occurred along 
with written documents from family members and friends.  

Although the veteran has provided these various documents and 
reports to the RO, the RO has concluded that the veteran has 
not submitted new and material evidence sufficient to reopen 
his claim.  The veteran has appealed the RO's action to the 
Board for resolution.

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2006).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2006).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the appellant's claim to reopen the previously denied claims 
with respect to the issue involving PTSD was received after 
that date, those regulatory provisions do apply.

As noted above, the matter of the appellant's entitlement to 
service connection for PTSD has been the subject of an 
adverse prior final decision.  As a result, service 
connection for this disability may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
considered by agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As reported above, a March 2001 rating decision denied the 
veteran's claim seeking to reopen his claim involving 
entitlement to service connection for PTSD.  The basis for 
the denial was that the claimed stressors had not been proven 
or verified.  The veteran was notified of that decision but 
he did not perfect his appeal; hence, that decision became 
final. 

When the RO denied the claim, it based its decision on the 
veteran's service medical records, his application for 
benefits, written documents submitted by the veteran, and 
outpatient treatment reports.  In making its decision, the RO 
concluded that there was insufficient evidence to 
substantiate the veteran's claim.  Since then, the veteran 
has submitted written statements and he has proffered VA 
medical treatment records.  He has also provided statements 
from friends and family concerning the veteran's state-of-
mind after he finished his active-duty-for-training module.  
Moreover, he has submitted a statement from a service comrade 
that lends credence to the veteran's stressors statements.  

This evidence is new.  It was not of record prior to March 
2001.  This evidence is material because it does substantiate 
a previously unestablished fact.  The evidence does suggest 
and insinuate that the veteran may have been subjected to a 
stressor while he was in service.  Hence, it is the 
conclusion of the Board that this evidence is material 
because it does relate to a previously unestablished fact 
necessary to substantiate the claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for PTSD is reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c) (2008).  
Hence, the claim will be remanded for the purpose of 
obtaining a determination as to whether the veteran has 
experienced stressors and whether those stressors led to the 
development of PTSD.




ORDER

The claim for entitlement to service connection for PTSD is 
reopened, and to this extent, the appeal is granted.


REMAND

As a result of the Board's action, that of reopening the 
appellant's claim for entitlement to service connection for 
PTSD, the VA has a duty to develop the appellant's claim 
prior to the issuance of a decision on the merits of the 
claim.  

A review of the claims folder indicates that the RO has never 
contacted the Department of Defense (DOD) in order to verify 
the veteran's alleged stressors.  Moreover, in the case of 
Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
reversed the Board's denial of a claim for service connection 
for PTSD on the basis of an unconfirmed in-service stressor.  
However, in Pentecost, supra, the claimant submitted evidence 
that his unit was subjected to rocket attacks.  The Court 
pointed out that corroboration of every detail of a stressor 
under such circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).

The veteran has asserted that while he was on ACDUTRA, he 
witnessed another service member being assaulted.  He further 
claims that as a witness to the assault, he was assaulted by 
the individual who performed the original assault.  

It is unclear from a review of the veteran's claims folder 
whether the service department ever fully researched the 
situations the veteran has claimed caused the stressors that 
led to his development of PTSD.  Moreover, it is unclear 
whether the individual who provided the "buddy" statement 
has been contacted and additional information from him has 
been obtained.  Additionally, the RO has never determined 
whether the Court's pronouncements in Pentecost applied to 
the veteran's stressor statements.

To add to this, the veteran has been "diagnosed" as 
suffering from PTSD.  He has received treatment from VA 
facilities but there is no indication from the claims folder 
that the RO ever attempted to clarify the veteran's diagnosis 
of PTSD.  The Board believes that such development and 
clarification is required by the VA and goes towards 
fulfilling the VA's duty to assist the veteran in the 
development of his claim.  Without that development, the 
Board and the RO can not objectively conclude whether the 
veteran's assertions have merit.  Hence, the claim is 
remanded for the purpose of obtaining this information.

The record also indicates that the examiner who initially 
diagnosed the veteran as having PTSD never went into detail 
as to why the stressor event named by the veteran resulted in 
the development of PTSD.  The Board notes that the Court held 
in West v. Brown, 7 Vet. App. 70 (1994), in effect, that a 
psychiatric evaluation based upon an incomplete or 
questionable history is inadequate for rating purposes and 
frustrates the efforts of judicial review.

If it is determined that the veteran did not engage in combat 
or he was not in a combat-like situation, credible supporting 
evidence from any source showing that his claimed in-service 
stressor actually occurred is required for him to prevail.  
See Cohen v. Brown, 10 Vet. App. 128, (1997); Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996); Doran v. Brown, 6 Vet. 
App. 283, 290 (1994).  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395.  Rather, a 
service stressor must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f) (2008); Pentecost v. Principi, 16 Vet. App. 124 
(2002).

The Board notes that the veteran has supplied a written 
statement describing the traumatic events he experienced in 
service.  To ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his claim, 
in accordance with the VCAA, and to ensure full compliance 
with due process requirements, this case must be REMANDED to 
the RO/AMC for the further development of evidence.

1.  The RO/AMC should request that the 
veteran provide another written statement 
concerning his experience while on 
ACDUTRA.  The veteran should be advised 
that this information is vitally 
necessary to obtain supportive evidence 
on the stressful events and he must be 
asked to be as specific as possible.  The 
RO/AMC should provide to the veteran 
copies of the veteran's previous 
statements so that the veteran can use 
those documents to refresh his memories 
and also add any additional information 
that he may have forgotten in that 
document.  He should be informed that, 
without such details, an adequate search 
for verifying information cannot be 
conducted.  He should be further advised 
that a failure to respond may result in 
an adverse action against his claim.  The 
RO/AMC should note in the record the 
responses provided by the veteran.

The RO/AMC should specifically ask that 
the veteran elaborate on the following 
assertions:

a.  The veteran should provide as much 
detail as he possibly can with respect to 
the incident in which he claims he saw 
another member of his unit assaulted.  
The veteran should provide as much 
information as he can with respect to 
this incident; i.e., his location at the 
time of the incident, how the incident 
affected him, the names of any 
individuals who were with him during the 
same incident, etcetera.

b.  The veteran should provide as much 
detail as he possibly can with respect to 
any threats made upon him as a witness to 
the original assault.  Of particular 
interest is any information he may 
provide concerning the name and rank of 
the individual who threatened him, the 
names of any individuals who may have 
witnessed the event or events, the time 
of day that the stressful event occurred, 
how the stressors have affected him, 
etcetera.

2.  Upon receipt of the above answers, 
the RO/AMC should send those answers, 
along with the other statements made by 
the veteran to the National Personnel 
Records Center (NPRC), if appropriate, 
and the US Joint Service Records 
Retention Center (JSRRC).  The RO/AMC 
should ask each of the Centers whether 
they can confirm the presence of the 
veteran, his duties, and any event he 
comments thereon, while he was on 
ACDUTRA.  Moreover, the Centers should be 
asked whether any punitive judicial 
action was taken against the drill 
instructor who may have assaulted another 
service member and who may have 
physically and verbally threatened the 
veteran.  If the NPRC and/or JSRRC is 
unable to provide specific detail 
concerning the veteran's claimed 
stressors because of national security, 
the NPRC and/or JSRRC should be asked if 
it is able to confirm the stressors in a 
general, nonsecurity-breaking manner.  
Any and all information obtained should 
be included in the claims folder for 
future review.

3.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record and it 
must take into account the Court's 
Pentecost pronouncements.

4.  The RO/AMC should arrange for the 
veteran to be examined by a psychiatrist, 
who has not previously examined him, to 
determine the correct diagnosis of any 
psychiatric disorder.  The RO/AMC must 
specify, for the examiner, the stressor 
or stressors that the RO/AMC has 
determined are established by the record.  
The examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor or 
stressors in service.  

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2008); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims for 
service connection for a psychiatric disorder.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  The RO/AMC should specifically discuss 
in the SSOC the applicability of Pentecost to the veteran's 
claim.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


